t c memo united_states tax_court alfred q campbell iii petitioner v commissioner of internal revenue respondent docket no 13687-11l filed date alfred q campbell iii pro_se martha jane weber for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule and to impose a penalty pursuant to sec_6673 the issues we have been asked to decide are whether petitioner is precluded from contesting his underlying federal_income_tax liabilities for hi sec_2001 sec_2002 and tax years whether respondent’s appeals_office abused its discretion in sustaining respondent’s collection actions and whether the court should impose a penalty under sec_6673 background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments at the time he filed his petition petitioner resided in tennessee petitioner failed to file income_tax returns for hi sec_2001 sec_2002 and tax years years in issue respondent therefore prepared a substitute for return with respect to each of the years in issue on date via certified mail respondent mailed to petitioner a notice_of_deficiency with 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure 2because we decide below that there is a genuine issue of material fact as to whether petitioner refused delivery of the notices of deficiency and therefore whether petitioner is entitled to contest his underlying liabilities we will deny respondent’s motion for summary_judgment and his motion for imposition of a penalty pursuant to sec_6673 and will decide these issues at trial respect to each of the years in issue as shown on the postal service form_3877 attached to respondent’s motion respondent mailed separate copies of those notices of deficiency to petitioner’s post office box and to his street address in cordova tennessee petitioner’s post office box address is the address petitioner used in his correspondence with respondent’s appeals_office and with this court according to a usps com track confirm printout supplied by respondent a notice was left at petitioner’s addresses on date however petitioner did not claim the notices of deficiency and they were returned to respondent marked unclaimed on or about date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing advising petitioner that respondent intended to levy to collect petitioner’s unpaid tax_liabilities penalties and interest for the years in issue which at the time totaled almost dollar_figure on date petitioner requested a collection_due_process_hearing by submitting to respondent a completed form request for a collection_due_process or equivalent_hearing on date settlement officer darlene macaulay mailed petitioner a letter informing him that she had scheduled a telephone conference for date she advised him that although he had requested a face-to-face hearing he was ineligible for a face-to-face hearing because his account was not current and because he had not supplied the information required for the appeals_office to consider a collection alternative the letter also informed petitioner that because he had failed to claim the notices of deficiency mailed by respondent he had already forfeited his opportunity to contest the underlying liabilities ms macaulay advised petitioner that if he wished the appeals_office to consider collection alternatives he needed to file his tax returns for and complete a form 433-a collection information statement for wage earners and self-employed individuals and supply proof of estimated_tax payments for hi sec_2010 tax_year ms macaulay enclosed copies of the notices of deficiency mailed to petitioner on date on date petitioner mailed a response to ms macaulay’s letter of date petitioner informed ms macaulay that he would be unable to participate in the date conference call and again requested a face-to- face hearing he also requested that ms macaulay provide various documentation including proof that petitioner received the notices of deficiency copies of respondent’s assessment of petitioner’s tax_liability for each of the years in issue and copies of the rules and procedures governing collection_due_process hearings by letter dated date ms macaulay again explained to petitioner that he was ineligible for a face-to-face hearing because his account was still not current she gave petitioner days to reschedule a telephone conference on date petitioner sent ms macaulay another letter again requesting a face-to-face hearing and the documentation he had requested in his date letter in that letter he denied ever having received a notice_of_deficiency for any of the years in issue on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with respect to the years in issue petitioner timely filed his petition in this court in which he contends that he never received the notices of deficiency and is therefore entitled to challenge his underlying liabilities discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we must consider the factual materials and the inferences drawn from them in the light most favorable to the nonmoving party see 100_tc_32 85_tc_527 sec_6330 provides that no levy may be made on any property or right to property of any person unless the commissioner has notified such person in writing of the right to a hearing under sec_6330 before such levy is made the notice must include in simple and nontechnical terms the right of the person to request a hearing to be held by the internal_revenue_service office of appeals sec_6330 sec_6330 governs the conduct of a requested hearing at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 sec_6330 further provides that the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability under sec_6330 the receipt of a notice_of_deficiency not its mailing is the relevant event kuykendall v commissioner 129_tc_77 conn v commissioner tcmemo_2008_186 respondent included among the attachments to his motion for summary_judgment a declaration by the settlement officer who handled petitioner’s case in the appeals_office copies of the notices of deficiency for the years in issue and the envelopes that respondent contends contained the notices of deficiency mailed to petitioner on date the faces of the envelopes show that they were returned to respondent marked unclaimed accordingly there is no dispute that petitioner did not actually receive the notices of deficiency because it is undisputed that petitioner did not actually receive the notices of deficiency he would normally have been entitled to challenge the underlying tax_liabilities at the sec_6330 hearing see kuykendall v commissioner 129_tc_77 conn v commissioner tcmemo_2008_186 even if the taxpayer did not actually receive the notice_of_deficiency we have held that the taxpayer cannot dispute the underlying tax_liability where the taxpayer deliberately refused delivery of the notice_of_deficiency 114_tc_604 however if the evidence is insufficient to show that a taxpayer deliberately refused delivery of the notice_of_deficiency proof that the notice_of_deficiency was not actually received entitles a taxpayer to dispute the underlying tax_liability in a sec_6330 proceeding barnes v commissioner tcmemo_2010_30 calderone v commissioner tcmemo_2004_240 tatum v commissioner tcmemo_2003_115 because the instant case is before us on respondent’s motion for summary_judgment we view all facts and make all inferences in the light most favorable to petitioner respondent contends that petitioner deliberately refused delivery of the notices of deficiency but petitioner denies that he refused delivery in similar cases where there was no evidence that the taxpayer deliberately refused delivery of the notices of deficiency we have denied the commissioner’s motions for summary_judgment because we concluded that there was a genuine issue of material fact see barnes v commissioner tcmemo_2010_30 powers v commissioner tcmemo_2009_229 similarly we conclude that there is a genuine issue of material fact as to whether petitioner deliberately refused delivery consequently we will deny respondent’s motion for summary_judgment however we note that although we will deny respondent’s motion for summary_judgment because we conclude that there are genuine issues of material fact and we are obliged to view the facts in the light most favorable to petitioner as the nonmoving party at the trial we will decide the issue of whether petitioner deliberately refused the notices of deficiency on the preponderance_of_the_evidence in a similar case where we denied the commissioner’s motion for summary_judgment we held in the commissioner’s favor after examining all of the evidence and weighing the taxpayer’s testimony elicited at trial see cyman v commissioner tcmemo_2009_144 see also sego v commissioner t c pincite concluding contrary to taxpayer’s testimony that taxpayer deliberately ignored notices of attempted delivery and that such behavior was tantamount to refusal of delivery carey v commissioner tcmemo_2002_209 concluding contrary to taxpayer’s testimony that facts and circumstances suggested that taxpayers refused notices of deficiency but see tatum v commissioner tcmemo_2003_115 concluding on basis of taxpayers’ credible testimony that they did not receive notice of attempted delivery and did not deliberately refuse delivery of notice_of_deficiency petitioner is not a stranger to the tax_court he has previously appeared before us in the case at docket no in that case he similarly contended among other arguments that we deemed to be frivolous and groundless that he had not received a statutory_notice_of_deficiency in the instant case respondent has moved for the court to impose a penalty pursuant to sec_6673 sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies we have already imposed a penalty pursuant to sec_6673 of dollar_figure on petitioner in the case at docket no although today we deny without prejudice respondent’s motion for the imposition of another sec_6673 penalty we take this opportunity to warn petitioner that if after trial we conclude that he is again pursuing frivolous or groundless arguments or that he has instituted this case primarily for delay we will not hesitate to impose a significantly higher penalty in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
